--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO OXFORD MEDIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




Principal Amount $4,800,000.00
Issue Date: September 01, 2006





SECURED PROMISSORY NOTE


THIS SECURED PROMISSORY NOTE is one of a series of duly authorized and validly
issued Secured Promissory Notes of Oxford Media, Inc., a Nevada corporation,
having its principal place of business at One Technology Drive, Building H,
Irvine, California, 92614 (the “Borrower”).


FOR VALUE RECEIVED, Borrower hereby promises to pay to the PALISADES MASTER
FUND, LP (the “Holder”) or its registered assigns or successors in interest or
order, without demand, the sum of FOUR MILLION EIGHT HUNDRED THOUSAND DOLLARS
($4,800,000.00) (the “Principal Amount”), with simple and unpaid interest
thereon at the rate of ten percent (10%) per annum.


This Note has been entered into pursuant to the terms of a Subscription
Agreement between the Borrower and the Holder (the “Subscription Agreement”),
and shall be governed by the terms of such Subscription Agreement. Unless
otherwise separately defined herein, all capitalized terms used in this Note
shall have the same meaning as is set forth in the Subscription Agreement. The
following terms shall apply to this Note:


ARTICLE I


INTEREST; REPAYMENT PROVISIONS


1.1.  Payment Grace Period. The Borrower shall have a ten (10) business day
grace period to pay any monetary amounts due under this Note, after which grace
period and during the pendency of an Event of Default (as defined in Article
III) a default interest rate of eighteen percent (18%) per annum shall apply to
the amounts owed hereunder.


1.2.  Interest Rate. Simple interest payable on this Note shall accrue at the
annual rate of ten percent (10%).


1.3.  Repayment Obligations. Interest will be payable on each of the three month
anniversaries of the Issue Date immediately succeeding the Issue Date. Borrower
shall also pay to Holder a principal reduction payment in cash the amount of
twenty-five percent (25%) of the then outstanding principal balance of this Note
on the 15, 18, and 21 month anniversary of the Issue Date. On the 24 month
anniversary of the Issue Date (the “Maturity Date”), the entire amount of the
outstanding principal balance and remaining accrued but unpaid interest shall be
due and payable.




 
1

--------------------------------------------------------------------------------

 




ARTICLE II


OPTIONAL REDEMPTION


Provided an Event of Default or an event which with the passage of time or the
giving of notice could become an Event of Default has not occurred, whether or
not such Event of Default has been cured, the Borrower will have the option of
prepaying the outstanding Principal amount of this Note (“Optional Redemption”)
and accrued interest, in whole or in part, by paying to the Holder a sum of
money equal to the Principal amount to be redeemed, together with accrued but
unpaid interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the “Redemption Amount”), plus an
additional amount (the “Additional Amount”) determined as follows: (i) if the
Redemption Payment Date is within 180-days of the Issue Date, 10% of the
principal of the Redemption Amount; (ii) if the Redemption Payment Date is
greater than 180-days but not more than 365-days of the Issue Date, 7% of the
principal of the Redemption Amount; (iii) if the Redemption Payment Date is
greater than 365-days but not more than 455-days of the Issue Date, 3% of the
principal of the Redemption Amount; and, (iv) if the Redemption Payment Date is
greater than 455-days of the Issue Date, then there shall be no Additional
Amount added to the Redemption Amount. Borrower’s election to exercise its right
to prepay must be by notice in writing (“Notice of Redemption”). The Notice of
Redemption shall specify the date for such Optional Redemption (the “Redemption
Payment Date”), which date must be not later than ten (10) business days after
the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Redemption Amount and the Additional Amount shall
be paid in good funds to the Holder. In the event the Borrower fails to pay the
Redemption Amount and the Additional Amount on the Redemption Payment Date as
set forth herein, then (i) such Notice of Redemption will be null and void, (ii)
Borrower will not have the right to deliver another Notice of Redemption, and
(iii) Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.


ARTICLE III


SECURITY INTEREST


This Note is secured by a security interest granted to the Agent for the benefit
of the Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder. The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. TO THE EXTENT
PERMITTED BY LAW, THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC
STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.




 
2

--------------------------------------------------------------------------------

 




ARTICLE IV


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1  Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date (including any grace periods under
Section 1.1, above).


4.2  Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, this Note or other Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.


4.3  Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Document or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith or therewith shall be false or misleading in
any material respect as of the date made and the Closing Date.


4.4  Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.5  Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) calendar days.


4.6  Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than ten (10) business days, on the payment
of any one or more debts or obligations aggregating in excess of One Hundred
Thousand Dollars ($100,000.00) beyond any applicable grace period;


4.7  Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within sixty (60)
calendar days of initiation.


4.8  SVI Acquisition Agreements. The determination that the Borrower is in
material default of any obligation of the Borrower under any of the SVI
Acquisition Agreements.


4.9  Delisting. Failure of the Common Stock to be quoted or listed on a
Principal Market or failure to comply with the requirements for continued
listing on a Principal Market for a period of seven consecutive trading days.


4.10   Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.




 
3

--------------------------------------------------------------------------------

 




4.11   Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.


ARTICLE V


MISCELLANEOUS


5.1  Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Oxford Media, Inc., One
Technology Drive, Building H, Irvine, CA 92618, Attn: Lewis Jaffe, President and
CEO, telecopier: (949) 341-0060, with a copy by telecopier only to: Keith A.
Rosenbaum, Esq., Spectrum Law Group, LLP, 1900 Main Street, Suite 125, Irvine,
CA 92614, telecopier: (949) 851-5940, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the last page of this Note, with a copy
as provided on the last page of this Note.


5.3  Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4  Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5  Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.


5.6  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.




 
4

--------------------------------------------------------------------------------

 




5.7  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8.    Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9  Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 1st day of September, 2006.



 
OXFORD MEDIA, INC.
       
By:________________________________
   
Name:
   
Title:

WITNESS:




______________________________________




 
5

--------------------------------------------------------------------------------

 

 
HOLDER INFORMATION


Palisades Master Fund, LP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO OXFORD MEDIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




Principal Amount $2,500,000.00
Issue Date: September 01, 2006





SECURED PROMISSORY NOTE


THIS SECURED PROMISSORY NOTE is one of a series of duly authorized and validly
issued Secured Promissory Notes of Oxford Media, Inc., a Nevada corporation,
having its principal place of business at One Technology Drive, Building H,
Irvine, California, 92614 (the “Borrower”).


FOR VALUE RECEIVED, Borrower hereby promises to pay to the LONGVIEW FUND, L.P.
(the “Holder”) or its registered assigns or successors in interest or order,
without demand, the sum of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000.00) (the “Principal Amount”), with simple and unpaid interest
thereon at the rate of ten percent (10%) per annum.


This Note has been entered into pursuant to the terms of a Subscription
Agreement between the Borrower and the Holder (the “Subscription Agreement”),
and shall be governed by the terms of such Subscription Agreement. Unless
otherwise separately defined herein, all capitalized terms used in this Note
shall have the same meaning as is set forth in the Subscription Agreement. The
following terms shall apply to this Note:


ARTICLE I


INTEREST; REPAYMENT PROVISIONS


1.1    Payment Grace Period. The Borrower shall have a ten (10) business day
grace period to pay any monetary amounts due under this Note, after which grace
period and during the pendency of an Event of Default (as defined in Article
III) a default interest rate of eighteen percent (18%) per annum shall apply to
the amounts owed hereunder.


1.2     Interest Rate. Simple interest payable on this Note shall accrue at the
annual rate of ten percent (10%).


1.3    Repayment Obligations. Interest will be payable on each of the three
month anniversaries of the Issue Date immediately succeeding the Issue Date.
Borrower shall also pay to Holder a principal reduction payment in cash the
amount of twenty-five percent (25%) of the then outstanding principal balance of
this Note on the 15, 18, and 21 month anniversary of the Issue Date. On the 24
month anniversary of the Issue Date (the “Maturity Date”), the entire amount of
the outstanding principal balance and remaining accrued but unpaid interest
shall be due and payable.





 
1

--------------------------------------------------------------------------------

 



ARTICLE II


OPTIONAL REDEMPTION


Provided an Event of Default or an event which with the passage of time or the
giving of notice could become an Event of Default has not occurred, whether or
not such Event of Default has been cured, the Borrower will have the option of
prepaying the outstanding Principal amount of this Note (“Optional Redemption”)
and accrued interest, in whole or in part, by paying to the Holder a sum of
money equal to the Principal amount to be redeemed, together with accrued but
unpaid interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the “Redemption Amount”), plus an
additional amount (the “Additional Amount”) determined as follows: (i) if the
Redemption Payment Date is within 180-days of the Issue Date, 10% of the
principal of the Redemption Amount; (ii) if the Redemption Payment Date is
greater than 180-days but not more than 365-days of the Issue Date, 7% of the
principal of the Redemption Amount; (iii) if the Redemption Payment Date is
greater than 365-days but not more than 455-days of the Issue Date, 3% of the
principal of the Redemption Amount; and, (iv) if the Redemption Payment Date is
greater than 455-days of the Issue Date, then there shall be no Additional
Amount added to the Redemption Amount. Borrower’s election to exercise its right
to prepay must be by notice in writing (“Notice of Redemption”). The Notice of
Redemption shall specify the date for such Optional Redemption (the “Redemption
Payment Date”), which date must be not later than ten (10) business days after
the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Redemption Amount and the Additional Amount shall
be paid in good funds to the Holder. In the event the Borrower fails to pay the
Redemption Amount and the Additional Amount on the Redemption Payment Date as
set forth herein, then (i) such Notice of Redemption will be null and void, (ii)
Borrower will not have the right to deliver another Notice of Redemption, and
(iii) Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.


ARTICLE III


SECURITY INTEREST


This Note is secured by a security interest granted to the Agent for the benefit
of the Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder. The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. TO THE EXTENT
PERMITTED BY LAW, THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC
STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.



 
2

--------------------------------------------------------------------------------

 



ARTICLE IV


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1  Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date (including any grace periods under
Section 1.1, above).


4.2  Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, this Note or other Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.


4.3  Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Document or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith or therewith shall be false or misleading in
any material respect as of the date made and the Closing Date.


4.4  Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.5  Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) calendar days.


4.6  Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than ten (10) business days, on the payment
of any one or more debts or obligations aggregating in excess of One Hundred
Thousand Dollars ($100,000.00) beyond any applicable grace period;


4.7  Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within sixty (60)
calendar days of initiation.


4.8  SVI Acquisition Agreements. The determination that the Borrower is in
material default of any obligation of the Borrower under any of the SVI
Acquisition Agreements.


4.9  Delisting. Failure of the Common Stock to be quoted or listed on a
Principal Market or failure to comply with the requirements for continued
listing on a Principal Market for a period of seven consecutive trading days.



 
3

--------------------------------------------------------------------------------

 



4.10   Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.


4.11   Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.


ARTICLE V


MISCELLANEOUS


5.1  Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Oxford Media, Inc., One
Technology Drive, Building H, Irvine, CA 92618, Attn: Lewis Jaffe, President and
CEO, telecopier: (949) 341-0060, with a copy by telecopier only to: Keith A.
Rosenbaum, Esq., Spectrum Law Group, LLP, 1900 Main Street, Suite 125, Irvine,
CA 92614, telecopier: (949) 851-5940, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the last page of this Note, with a copy
as provided on the last page of this Note.


5.3  Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4  Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5  Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.



 
4

--------------------------------------------------------------------------------

 



5.6  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.


5.7  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9  Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 1st day of September, 2006.



 
OXFORD MEDIA, INC.
       
By:________________________________
   
Name:
   
Title:

WITNESS:




______________________________________

 

 
5

--------------------------------------------------------------------------------

 

HOLDER INFORMATION


Longview Fund, L.P.
























































 
6


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO OXFORD MEDIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




Principal Amount $100,000
Issue Date: September 01, 2006





SECURED PROMISSORY NOTE


THIS SECURED PROMISSORY NOTE is one of a series of duly authorized and validly
issued Secured Promissory Notes of Oxford Media, Inc., a Nevada corporation,
having its principal place of business at One Technology Drive, Building H,
Irvine, California, 92614 (the “Borrower”).


FOR VALUE RECEIVED, Borrower hereby promises to pay to LEW JAFFE (the “Holder”)
or its registered assigns or successors in interest or order, without demand,
the sum of ONE HUNDRED THOUSAND DOLLARS ($100,000) (the “Principal Amount”),
with simple and unpaid interest thereon at the rate of ten percent (10%) per
annum.


This Note has been entered into pursuant to the terms of a Subscription
Agreement between the Borrower and the Holder (the “Subscription Agreement”),
and shall be governed by the terms of such Subscription Agreement. Unless
otherwise separately defined herein, all capitalized terms used in this Note
shall have the same meaning as is set forth in the Subscription Agreement. The
following terms shall apply to this Note:


ARTICLE I


INTEREST; REPAYMENT PROVISIONS


1.1    Payment Grace Period. The Borrower shall have a ten (10) business day
grace period to pay any monetary amounts due under this Note, after which grace
period and during the pendency of an Event of Default (as defined in Article
III) a default interest rate of eighteen percent (18%) per annum shall apply to
the amounts owed hereunder.


1.2     Interest Rate. Simple interest payable on this Note shall accrue at the
annual rate of ten percent (10%).


1.3    Repayment Obligations. Interest will be payable on each of the three
month anniversaries of the Issue Date immediately succeeding the Issue Date.
Borrower shall also pay to Holder a principal reduction payment in cash the
amount of twenty-five percent (25%) of the then outstanding principal balance of
this Note on the 15, 18, and 21 month anniversary of the Issue Date. On the 24
month anniversary of the Issue Date (the “Maturity Date”), the entire amount of
the outstanding principal balance and remaining accrued but unpaid interest
shall be due and payable.





 
1

--------------------------------------------------------------------------------

 



ARTICLE II


OPTIONAL REDEMPTION


Provided an Event of Default or an event which with the passage of time or the
giving of notice could become an Event of Default has not occurred, whether or
not such Event of Default has been cured, the Borrower will have the option of
prepaying the outstanding Principal amount of this Note (“Optional Redemption”)
and accrued interest, in whole or in part, by paying to the Holder a sum of
money equal to the Principal amount to be redeemed, together with accrued but
unpaid interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the “Redemption Amount”), plus an
additional amount (the “Additional Amount”) determined as follows: (i) if the
Redemption Payment Date is within 180-days of the Issue Date, 10% of the
principal of the Redemption Amount; (ii) if the Redemption Payment Date is
greater than 180-days but not more than 365-days of the Issue Date, 7% of the
principal of the Redemption Amount; (iii) if the Redemption Payment Date is
greater than 365-days but not more than 455-days of the Issue Date, 3% of the
principal of the Redemption Amount; and, (iv) if the Redemption Payment Date is
greater than 455-days of the Issue Date, then there shall be no Additional
Amount added to the Redemption Amount. Borrower’s election to exercise its right
to prepay must be by notice in writing (“Notice of Redemption”). The Notice of
Redemption shall specify the date for such Optional Redemption (the “Redemption
Payment Date”), which date must be not later than ten (10) business days after
the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Redemption Amount and the Additional Amount shall
be paid in good funds to the Holder. In the event the Borrower fails to pay the
Redemption Amount and the Additional Amount on the Redemption Payment Date as
set forth herein, then (i) such Notice of Redemption will be null and void, (ii)
Borrower will not have the right to deliver another Notice of Redemption, and
(iii) Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.


ARTICLE III


SECURITY INTEREST


This Note is secured by a security interest granted to the Agent for the benefit
of the Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder. The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. TO THE EXTENT
PERMITTED BY LAW, THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC
STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.



 
2

--------------------------------------------------------------------------------

 



ARTICLE IV


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1  Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date (including any grace periods under
Section 1.1, above).


4.2  Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, this Note or other Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.


4.3  Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Document or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith or therewith shall be false or misleading in
any material respect as of the date made and the Closing Date.


4.4  Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.5  Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) calendar days.


4.6  Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than ten (10) business days, on the payment
of any one or more debts or obligations aggregating in excess of One Hundred
Thousand Dollars ($100,000.00) beyond any applicable grace period;


4.7  Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within sixty (60)
calendar days of initiation.


4.8  SVI Acquisition Agreements. The determination that the Borrower is in
material default of any obligation of the Borrower under any of the SVI
Acquisition Agreements.


4.9  Delisting. Failure of the Common Stock to be quoted or listed on a
Principal Market or failure to comply with the requirements for continued
listing on a Principal Market for a period of seven consecutive trading days.



 
3

--------------------------------------------------------------------------------

 



4.10   Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.


4.11   Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.


ARTICLE V


MISCELLANEOUS


5.1  Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Oxford Media, Inc., One
Technology Drive, Building H, Irvine, CA 92618, Attn: Lewis Jaffe, President and
CEO, telecopier: (949) 341-0060, with a copy by telecopier only to: Keith A.
Rosenbaum, Esq., Spectrum Law Group, LLP, 1900 Main Street, Suite 125, Irvine,
CA 92614, telecopier: (949) 851-5940, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the last page of this Note, with a copy
as provided on the last page of this Note.


5.3  Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4  Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5  Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.



 
4

--------------------------------------------------------------------------------

 



5.6  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.


5.7  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9  Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 1st day of September, 2006.



 
OXFORD MEDIA, INC.
       
By:________________________________
   
Name:
   
Title:

WITNESS:




______________________________________



 
5

--------------------------------------------------------------------------------

 

HOLDER INFORMATION


LEW JAFFE
One Technology Drive, Building H
Irvine, California 92618
Fax: 866-433-4352


















































 
6


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO OXFORD MEDIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




Principal Amount $100,000
Issue Date: September 01, 2006





SECURED PROMISSORY NOTE


THIS SECURED PROMISSORY NOTE is one of a series of duly authorized and validly
issued Secured Promissory Notes of Oxford Media, Inc., a Nevada corporation,
having its principal place of business at One Technology Drive, Building H,
Irvine, California, 92614 (the “Borrower”).


FOR VALUE RECEIVED, Borrower hereby promises to pay to KILRAVOCK HOLDINGS, INC.
(the “Holder”) or its registered assigns or successors in interest or order,
without demand, the sum of ONE HUNDRED THOUSAND DOLLARS ($100,000) (the
“Principal Amount”), with simple and unpaid interest thereon at the rate of ten
percent (10%) per annum.


This Note has been entered into pursuant to the terms of a Subscription
Agreement between the Borrower and the Holder (the “Subscription Agreement”),
and shall be governed by the terms of such Subscription Agreement. Unless
otherwise separately defined herein, all capitalized terms used in this Note
shall have the same meaning as is set forth in the Subscription Agreement. The
following terms shall apply to this Note:


ARTICLE I


INTEREST; REPAYMENT PROVISIONS


1.1    Payment Grace Period. The Borrower shall have a ten (10) business day
grace period to pay any monetary amounts due under this Note, after which grace
period and during the pendency of an Event of Default (as defined in Article
III) a default interest rate of eighteen percent (18%) per annum shall apply to
the amounts owed hereunder.


1.2     Interest Rate. Simple interest payable on this Note shall accrue at the
annual rate of ten percent (10%).


1.3    Repayment Obligations. Interest will be payable on each of the three
month anniversaries of the Issue Date immediately succeeding the Issue Date.
Borrower shall also pay to Holder a principal reduction payment in cash the
amount of twenty-five percent (25%) of the then outstanding principal balance of
this Note on the 15, 18, and 21 month anniversary of the Issue Date. On the 24
month anniversary of the Issue Date (the “Maturity Date”), the entire amount of
the outstanding principal balance and remaining accrued but unpaid interest
shall be due and payable.








 
1

--------------------------------------------------------------------------------

 




ARTICLE II


OPTIONAL REDEMPTION


Provided an Event of Default or an event which with the passage of time or the
giving of notice could become an Event of Default has not occurred, whether or
not such Event of Default has been cured, the Borrower will have the option of
prepaying the outstanding Principal amount of this Note (“Optional Redemption”)
and accrued interest, in whole or in part, by paying to the Holder a sum of
money equal to the Principal amount to be redeemed, together with accrued but
unpaid interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the “Redemption Amount”), plus an
additional amount (the “Additional Amount”) determined as follows: (i) if the
Redemption Payment Date is within 180-days of the Issue Date, 10% of the
principal of the Redemption Amount; (ii) if the Redemption Payment Date is
greater than 180-days but not more than 365-days of the Issue Date, 7% of the
principal of the Redemption Amount; (iii) if the Redemption Payment Date is
greater than 365-days but not more than 455-days of the Issue Date, 3% of the
principal of the Redemption Amount; and, (iv) if the Redemption Payment Date is
greater than 455-days of the Issue Date, then there shall be no Additional
Amount added to the Redemption Amount. Borrower’s election to exercise its right
to prepay must be by notice in writing (“Notice of Redemption”). The Notice of
Redemption shall specify the date for such Optional Redemption (the “Redemption
Payment Date”), which date must be not later than ten (10) business days after
the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Redemption Amount and the Additional Amount shall
be paid in good funds to the Holder. In the event the Borrower fails to pay the
Redemption Amount and the Additional Amount on the Redemption Payment Date as
set forth herein, then (i) such Notice of Redemption will be null and void, (ii)
Borrower will not have the right to deliver another Notice of Redemption, and
(iii) Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.


ARTICLE III


SECURITY INTEREST


This Note is secured by a security interest granted to the Agent for the benefit
of the Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder. The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. TO THE EXTENT
PERMITTED BY LAW, THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC
STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.




 
2

--------------------------------------------------------------------------------

 




ARTICLE IV


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1  Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date (including any grace periods under
Section 1.1, above).


4.2  Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, this Note or other Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.


4.3  Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Document or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith or therewith shall be false or misleading in
any material respect as of the date made and the Closing Date.


4.4  Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.5  Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) calendar days.


4.6  Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than ten (10) business days, on the payment
of any one or more debts or obligations aggregating in excess of One Hundred
Thousand Dollars ($100,000.00) beyond any applicable grace period;


4.7  Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within sixty (60)
calendar days of initiation.


4.8  SVI Acquisition Agreements. The determination that the Borrower is in
material default of any obligation of the Borrower under any of the SVI
Acquisition Agreements.


4.9  Delisting. Failure of the Common Stock to be quoted or listed on a
Principal Market or failure to comply with the requirements for continued
listing on a Principal Market for a period of seven consecutive trading days.




 
3

--------------------------------------------------------------------------------

 




4.10  Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.


4.11  Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.


ARTICLE V


MISCELLANEOUS


5.1  Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Oxford Media, Inc., One
Technology Drive, Building H, Irvine, CA 92618, Attn: Lewis Jaffe, President and
CEO, telecopier: (949) 341-0060, with a copy by telecopier only to: Keith A.
Rosenbaum, Esq., Spectrum Law Group, LLP, 1900 Main Street, Suite 125, Irvine,
CA 92614, telecopier: (949) 851-5940, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the last page of this Note, with a copy
as provided on the last page of this Note.


5.3  Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4  Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5  Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.


5.6  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.




 
4

--------------------------------------------------------------------------------

 




5.7  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9  Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 1st day of September, 2006.



 
OXFORD MEDIA, INC.
       
By:________________________________
   
Name:
   
Title:

WITNESS:




______________________________________
 


 
5

--------------------------------------------------------------------------------

 
 
 
HOLDER INFORMATION


KILRAVOCK HOLDINGS, INC.
One Technology Drive, Building H
Irvine, California 92618
Fax: 866-433-4352































 








 




 
6


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO OXFORD MEDIA, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




Principal Amount $500,000.00
Issue Date: September 07, 2006





SECURED PROMISSORY NOTE


THIS SECURED PROMISSORY NOTE is one of a series of duly authorized and validly
issued Secured Promissory Notes of Oxford Media, Inc., a Nevada corporation,
having its principal place of business at One Technology Drive, Building H,
Irvine, California, 92614 (the “Borrower”).


FOR VALUE RECEIVED, Borrower hereby promises to pay to CRESCENT INTERNATIONAL
LTD. (the “Holder”) or its registered assigns or successors in interest or
order, without demand, the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00)
(the “Principal Amount”), with simple and unpaid interest thereon at the rate of
ten percent (10%) per annum.


This Note has been entered into pursuant to the terms of a Subscription
Agreement between the Borrower and the Holder (the “Subscription Agreement”),
and shall be governed by the terms of such Subscription Agreement. Unless
otherwise separately defined herein, all capitalized terms used in this Note
shall have the same meaning as is set forth in the Subscription Agreement. The
following terms shall apply to this Note:


ARTICLE I


INTEREST; REPAYMENT PROVISIONS


1.1    Payment Grace Period. The Borrower shall have a ten (10) business day
grace period to pay any monetary amounts due under this Note, after which grace
period and during the pendency of an Event of Default (as defined in Article
III) a default interest rate of eighteen percent (18%) per annum shall apply to
the amounts owed hereunder.


1.2     Interest Rate. Simple interest payable on this Note shall accrue at the
annual rate of ten percent (10%).


1.3    Repayment Obligations. Interest will be payable on each of the three
month anniversaries of the Issue Date immediately succeeding the Issue Date.
Borrower shall also pay to Holder a principal reduction payment in cash the
amount of twenty-five percent (25%) of the then outstanding principal balance of
this Note on the 15, 18, and 21 month anniversary of the Issue Date. On the 24
month anniversary of the Issue Date (the “Maturity Date”), the entire amount of
the outstanding principal balance and remaining accrued but unpaid interest
shall be due and payable.





 
1

--------------------------------------------------------------------------------

 



ARTICLE II


OPTIONAL REDEMPTION


Provided an Event of Default or an event which with the passage of time or the
giving of notice could become an Event of Default has not occurred, whether or
not such Event of Default has been cured, the Borrower will have the option of
prepaying the outstanding Principal amount of this Note (“Optional Redemption”)
and accrued interest, in whole or in part, by paying to the Holder a sum of
money equal to the Principal amount to be redeemed, together with accrued but
unpaid interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note or any Transaction Document through the
Redemption Payment Date as defined below (the “Redemption Amount”), plus an
additional amount (the “Additional Amount”) determined as follows: (i) if the
Redemption Payment Date is within 180-days of the Issue Date, 10% of the
principal of the Redemption Amount; (ii) if the Redemption Payment Date is
greater than 180-days but not more than 365-days of the Issue Date, 7% of the
principal of the Redemption Amount; (iii) if the Redemption Payment Date is
greater than 365-days but not more than 455-days of the Issue Date, 3% of the
principal of the Redemption Amount; and, (iv) if the Redemption Payment Date is
greater than 455-days of the Issue Date, then there shall be no Additional
Amount added to the Redemption Amount. Borrower’s election to exercise its right
to prepay must be by notice in writing (“Notice of Redemption”). The Notice of
Redemption shall specify the date for such Optional Redemption (the “Redemption
Payment Date”), which date must be not later than ten (10) business days after
the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Redemption Amount and the Additional Amount shall
be paid in good funds to the Holder. In the event the Borrower fails to pay the
Redemption Amount and the Additional Amount on the Redemption Payment Date as
set forth herein, then (i) such Notice of Redemption will be null and void, (ii)
Borrower will not have the right to deliver another Notice of Redemption, and
(iii) Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.


ARTICLE III


SECURITY INTEREST


This Note is secured by a security interest granted to the Agent for the benefit
of the Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder. The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. TO THE EXTENT
PERMITTED BY LAW, THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC
STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.



 
2

--------------------------------------------------------------------------------

 



ARTICLE IV


EVENTS OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1  Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of
five (5) business days after the due date (including any grace periods under
Section 1.1, above).


4.2  Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, this Note or other Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.


4.3  Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Document or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith or therewith shall be false or misleading in
any material respect as of the date made and the Closing Date.


4.4  Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


4.5  Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of forty-five (45) calendar days.


4.6  Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than ten (10) business days, on the payment
of any one or more debts or obligations aggregating in excess of One Hundred
Thousand Dollars ($100,000.00) beyond any applicable grace period;


4.7  Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within sixty (60)
calendar days of initiation.


4.8  SVI Acquisition Agreements. The determination that the Borrower is in
material default of any obligation of the Borrower under any of the SVI
Acquisition Agreements.


4.9  Delisting. Failure of the Common Stock to be quoted or listed on a
Principal Market or failure to comply with the requirements for continued
listing on a Principal Market for a period of seven consecutive trading days.



 
3

--------------------------------------------------------------------------------

 



4.10  Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to Borrower’s Common Stock that lasts for five
or more consecutive trading days.


4.11  Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.


ARTICLE V


MISCELLANEOUS


5.1  Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2  Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: Oxford Media, Inc., One
Technology Drive, Building H, Irvine, CA 92618, Attn: Lewis Jaffe, President and
CEO, telecopier: (949) 341-0060, with a copy by telecopier only to: Keith A.
Rosenbaum, Esq., Spectrum Law Group, LLP, 1900 Main Street, Suite 125, Irvine,
CA 92614, telecopier: (949) 851-5940, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the last page of this Note, with a copy
as provided on the last page of this Note.


5.3  Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4  Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


5.5  Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.


5.6  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.



 
4

--------------------------------------------------------------------------------

 



5.7  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.


5.9  Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note.




IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 7th day of September, 2006.



 
OXFORD MEDIA, INC.
       
By:________________________________
   
Name:
   
Title:

WITNESS:




______________________________________
 
 
 




 
5

--------------------------------------------------------------------------------

 
 


HOLDER INFORMATION


CRESCENT INTERNATIONAL LTD.
84, av. Louis-Casaï, P.O. Box 161
CH-1216 Cointrin/Geneva, Switzerland
Fax: +41 22 791 7171
 


















































6
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------